NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-AUG-2020
                                            07:50 AM


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                    RL, Plaintiff-Appellee, v.
                      DL, Defendant-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                    (CASE NO. FC-D 11-1-0477)


                              ORDER
      DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
                               AND
    DISMISSING AS MOOT ALL PENDING MOTIONS IN CAAP-XX-XXXXXXX
      (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon review of the record of this appeal arising out of
a post-judgment proceeding in a divorce case, it appears that we
lack appellate jurisdiction over this appeal by Defendant-
Appellant D.L. (D.L.) in appellate court case number CAAP-20-
0000491 from the July 17, 2020 amended findings of fact,
conclusions of law and order (July 17, 2020 amended
FOF/COL/Order) and July 24, 2020 order awarding attorneys' fees
and costs to Plaintiff-Appellee R.L., now known as R.V. (R.V.) in
Family Court case number FC-D No. 11-1-0477.     These two post-
judgment orders have not finally determined and ended the last
remaining issue in the post-judgment remand proceedings for the
re-adjudication of some (but not all) issues in D.L.'s February
9, 2018 post-judgment motion for post-decree relief and
Plaintiff-Appellee R.V.'s July 6, 2018 post-judgment motion to
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

enforce the July 27, 2012 divorce decree, as Hawaii Revised
Statutes (HRS) § 571-54 (2018) requires for an appealable final
post-judgment order.
          In Family Court cases "[a]n interested party, aggrieved
by any order or decree of the court, may appeal to the
intermediate appellate court for review of questions of law and
fact upon the same terms and conditions as in other cases in the
circuit court[.]"    HRS § 571-54.       On July 27, 2012, the Family
Court entered a divorce decree that satisfied the requirements
for appealability under HRS § 571-54 and the holding in Eaton v.
Eaton, 7 Haw. App. 111, 118-19, 748 P.2d 801, 805 (1987).
          Once the Family Court entered the July 27, 2012 divorce
decree, all subsequent orders were post-judgment orders, and a
Family Court "post-judgment order is an appealable final
order . . . if the order finally determines the post-judgment
proceeding."   Hall v. Hall, 96 Hawai#i 105, 111 n.4, 26 P.3d 594,
600 n.4 (App. 2001)    (citation omitted), affirmed in part, and
vacated in part on other grounds, Hall v. Hall, 95 Hawai#i 318,
22 P.3d 965 (2001), overruled in part on other grounds, Eckard
Brandes, Inc., v. Dept. of Labor and Industrial Relations,
146 Hawai#i 354, 463 P.3d 1011 (2020).        Under analogous
circumstances in civil Circuit Court cases, a "post-judgment
order is an appealable final order under HRS § 641-1(a) if the
order ends the proceedings, leaving nothing further to be
accomplished."    Ditto v. McCurdy, 103 Hawai#i 153, 157, 80 P.3d
974, 978 (2003) (citation omitted).         "[T]he separate judgment
requirement articulated in Jenkins [v. Cades Schutte Fleming &
Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994)] is
inapposite in the post-judgment context."         Ditto, 103 Hawai#i at
158, 80 P.3d at 979.    "Accordingly, the time for appealing the
matters conclusively decided by the . . . [post-judgment] order
commenced upon entry thereof, not upon entry of the superfluous .
. . judgment on the [post-judgment] order."         Id. at 159-60, 80
P.3d at 980-81.    However, the Family Court's post-judgment order
must resolve all of the issues in the post-judgment remand

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

proceeding in order to qualify as an appealable final post-
judgment order under HRS § 571-54.
          In a prior appeal in CAAP-18-000727 from the same
underlying case in FC-D No. 11-1-0477, this court entered a
January 21, 2020 memorandum opinion affirming in part and
vacating in part the Family Court's prior adjudication of the
D.L.'s February 9, 2018 post-judgment motion for post-decree
relief and R.V.'s July 6, 2018 post-judgment motion to enforce
the July 27, 2012 divorce decree.       We remanded this case to the
Family Court with instructions on how to re-adjudicate a subset
of the issues.   On remand, the Family Court is apparently
utilizing a series of multiple post-judgment orders to adjudicate
that subset of the issues.     Under analogous circumstances in an
appeal from a Circuit Court case in which the separate judgment
document rule under HRCP Rule 58 did not apply, the Supreme Court
of Hawai#i explained that,
          where the disposition of the case is embodied in several
          orders, no one of which embraces the entire controversy but
          collectively does so, it is a necessary inference from 54(b)
          that the orders collectively constitute a final judgment and
          entry of the last of the series of orders gives finality and
          appealability to all.
S. Utsunomiya Enterprises, Inc. v. Moomuku Country Club, 75 Haw.
480, 494-95, 866 P.2d 951, 960 (1994) (citations, internal
quotation marks, and ellipsis points omitted).         In the present
case, the Family Court has adjudicated most of the issues by way
of the June 17, 2020 amended FOF/COL/Order and the July 24, 2020
order awarding attorneys' fees and costs.        However, the Family
Court expressly reserved its adjudication of the last remaining
issue in this post-judgment proceeding, namely statutory
interest, and, instead, the Family Court expressly scheduled a
future December 17, 2020 hearing for its final adjudication of
statutory interest.    Consequently, this post-judgment proceeding
has not yet concluded.
          After the entry of a post-judgment order that finally
determines this last remaining issue, any aggrieved party will
have an opportunity to timely appeal.       Because the Family Court

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

has not yet concluded this post-judgment proceeding, D.L.'s
appeal is premature, and we lack appellate jurisdiction under HRS
§ 571-54.
            Therefore, IT IS HEREBY ORDERED, that this case is
dismissed for lack of appellate jurisdiction.
            IT IS FURTHER HEREBY ORDERED that all pending motions
in CAAP-XX-XXXXXXX are dismissed as moot.
            DATED:   Honolulu, Hawai#i, August 28, 2020.

                                       /s/ Katherine G. Leonard
                                       Presiding Judge

                                       /s/ Derrick H.M. Chan
                                       Associate Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge




                                   4